DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/442,221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same invention.
Claims 1 and 2 is anticipated by copending claims 1, 5, and 13.
Claim 3 is anticipated by copending claim 19.
Claims 4 and 5 is anticipated by copending claim 16.
Claim 6 is anticipated by copending claim 3.
Claim 7 is anticipated by copending claim 4.

Claim 10 is anticipated by copending claim 15.
Claim 11 is anticipated by copending claim 10.
Claim 12 is anticipated by copending claim 11.
Claim 13 is anticipated by copending claim 12.
Claim 16 is anticipated by copending claim 2.
Claim 18 is anticipated by copending claim 18.
The remainder of the claims not specifically addressed were well known and considered obvious design choices within the technical grasp of one ordinarily skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 1, 2, 4-13, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (JP 2015111105 A) in view of Takei (US 20140175295 A1) and Takei ‘209 (US 20140091209 A1).
With regards to claim 1, Sasaki discloses a radiation detector comprising a portion in which: a pixel array 104 that has a plurality of pixels for accumulating electric charges generated in accordance with light converted from radiation; a conversion layer 106 that converts the radiation into light; a light-transmissive adhesive layer 107; and a reflective layer 108 that reflects the light converted by the conversion layer to the pixel array, are provided in order (Figs. 5-7 and 10), wherein a peripheral edge part of the conversion layer has an inclination in which a thickness of the conversion layer decreases toward an outside (Figs. 3 and 5). 
Sasaki does not specify wherein the adhesive layer comprises a light-transmissive pressure sensitive adhesive layer having a thickness of 2um-7um or wherein an end portion of the reflective layer is disposed at the inclination of the conversion layer, and further includes an adhesive layer that covers a region from the end portion of the reflective layer to a surface of a substrate that comprises the pixel array. However, Takei teaches it was known to provide a pressure sensitive adhesive layer having a thickness within the range of 5um-20um [0038] in order to efficiently transfer light converted by a scintillator layer to a sensor array while the thickness is determined based on obtaining satisfactory adhesion and optimized resolution. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasaki with the 
With regards to claim 2, Sasaki discloses further comprising a substrate 103 that comprises the pixel array.
With regards to claim 4, Sasaki discloses further comprising: an adhesive layer 109 that includes a portion covering the substrate 103 in a region between an outer edge of the conversion layer 106 and an outer edge of the substrate; and a protective layer 110 that covers the adhesive layer 109 and a laminate including the conversion layer 106, the pressure sensitive adhesive layer 107 laminated on the conversion layer 106, and the reflective layer 108 laminated on the pressure sensitive adhesive layer [0037] (Fig. 5).
With regards to claim 5, Sasaki discloses wherein a region covered by the adhesive layer 109 includes at least a portion of a surface facing the substrate 103 of the laminate (Fig. 5).
With regards to claim 6, Sasaki discloses wherein the pressure sensitive adhesive layer 107 covers a region including a central part of the conversion layer 106 (Fig. 5).
With regards to claim 7, Sasaki discloses wherein the pressure sensitive adhesive layer 107 covers the conversion layer 106 in a region enclosing the pixel array (Fig. 5).

With regards to claim 10, Sasaki does not explicitly teach the claimed conversion layer, although producing a scintillator by dispersing GOS in a binder was well known. Therefore, in view of providing a desired resolution, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasaki with the claimed conversion layer.
With regards to claim 11, Sasaki discloses wherein a material of the reflective layer is white PET [0029].
With regards to claim 12, Sasaki discloses wherein a thickness of the reflective layer is 10 um or more and 40 um or less [0029].
With regards to claim 13, Sasaki discloses wherein the reflective layer 108 is provided in a region corresponding to the pixel array 104 (Fig. 5).
With regards to claim 16, Sasaki discloses wherein the conversion layer 106 covers at least a region including the pixel array 104 (Fig. 5).
With regards to claim 18, Sasaki discloses a control unit that outputs control signals for reading electric charges accumulated in the plurality of pixels [0015]; and a signal processing unit to which electrical signals according to the electric charges read from the plurality of pixels are input, 
With regards to claim 19, Takei does not specify the claimed thickness. However, Takei does teach wherein the thickness of the pressure sensitive adhesive layer may vary so long as the thickness obtains proper adhesion while reducing the scattering of light generated in the scintillator layer, thus degrading resolution. Given the teaching of Takei, it would have been obvious to determine the optimum thickness in order to obtain the proper balance of adhesion and resolution. See In re Aller, Lacey and Hall (10 USPQ 233-237)"It is not inventive to discover optimum or workable ranges by routine experimentation." Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 

3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki in view of Takei, Takei ‘209, and Hosoi (US 20140312237 A1).
With regards to claim 3, Sasaki discloses further comprising a substrate 103 that comprises the pixel array, but does not specify the claimed peeling layer. However, Hosoi teaches it was known to provide a peeling layer during the manufacture of a radiation detector in order to provide proper adhesion between adjacent layers [0061]. Therefore in view of providing the proper adhesion between Sasaki’s substrate and pixel array, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasaki with the claimed peeling layer as suggested by Hosoi.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki in view of Takei, Takei ‘209, and Kato (JP 2013246078 A).
With regards to claim 14, Sasaki does not teach the claimed configuration. However, Kato teaches reducing noise components in a radiation detector by covering a tip end of a scintillator 20 that comprises columnar CsI crystals with a protection film 23 that has a refractive index that is closer to the refractive index of the scintillator 20 than to the refractive index of an air layer [0001, 0013, 0035-0038, 0045, 0054] (Fig. 3 and 8). Therefore, in view of reducing noise components, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Sasaki with the configuration as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884